Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitation(s) is/are: “means for decoding, means for configuring, means for triggering” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 12-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabouri-Sichani et al. (US 2022/0338124).

Regarding claim 1, Sabouri-Sichani discloses 
An apparatus of a user equipment (UE), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry; and one or more processors coupled to the RF circuitry interface, the one or more processors to (Fig. 14; ¶ [0254]: e apparatus (terminal) 10′ (corresponding to the terminal 10) comprises a processor 141, a memory 142 and an interface 143, which are connected by a bus 144 or the like, and the apparatus may be connected to other apparatuses via link 149; ¶ [0255]: The interface 143 may include a suitable transceiver coupled to one or more antennas or communication means for (hardwire or wireless) communications with the linked or connected device(s), respectively): 
decode a system information block (SIB) message from a radio access network node (RAN node), the SIB including UE configuration information including an indication of one or more conditions to trigger a relaxation of radio resource management (RRM) measurements by the UE in cell selection or reselection (¶ [0214]: at any state the UE has information about one or more RRM measurement relaxation mode(s) from the network (as part of SIB, RRC_release or RRC_configuration). This includes different relaxation modes/levels as well as corresponding conditions/triggers for each), the one or more conditions including at least one of a mobility state of the UE and a location of the UE in a cell of the RAN node (¶ [0083]: Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge)); 
configure the UE based on the configuration information (¶ [0214]: at any state the UE has information about one or more RRM measurement relaxation mode(s) from the network (as part of SIB, RRC_release or RRC_configuration). This includes different relaxation modes/levels as well as corresponding conditions/triggers for each); and 
trigger a relaxation of RRM measurements by the UE based on determining that the one or more conditions are satisfied (¶ [0081]: Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge); ¶ [0214]: at any state the UE has information about one or more RRM measurement relaxation mode(s) from the network (as part of SIB, RRC_release or RRC_configuration). This includes different relaxation modes/levels as well as corresponding conditions/triggers for each).
Regarding claim 12, Sabouri-Sichani discloses One or more non-transitory computer-readable media comprising instructions to cause an apparatus of a New Radio (NR) user equipment (UE), upon execution of the instructions by one or more processors of the apparatus, to perform operations including: ... (Fig. 14).
Regarding claim 18, Sabouri-Sichani discloses A method to be performed at an apparatus of New Radio (NR) User Equipment (UE), the method including: ... (See the rejection for claim 1).
Regarding claim 23, Sabouri-Sichani discloses An apparatus of a user equipment (UE), the apparatus comprising: means for decoding, means for configuring, means for triggering (Fig. 1, 2, 14, ¶ ¶ [0264], ¶ [0265], ¶ [0267], ¶ [0269], ¶ [0270]; See the rejection for claim 1).

Regarding claims 2, 19, and 24, Sabouri-Sichani discloses 
wherein the RRM measurements include inter-RAT or intra-RAT frequency measurements (¶ [0006]: The relaxation of RRM measurements can have several levels, such as, e.g., relaxing the inter-frequency and/or inter-RAT measurements only (RAT: radio access technology), relaxing inter- as well as intra-frequency neighbor cell measurements, and complete relaxation (including serving cell)).

Regarding claims 3, 13, and 20, Sabouri-Sichani discloses 
wherein the UE’s location in a cell of the RAN node corresponds to an indication as to whether the UE is at a cell edge of the cell (¶ [0083]: Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge)).

Regarding claims 4, 14, and 21, Sabouri-Sichani discloses 
wherein the mobility state of the UE corresponds to an indication as to whether the UE is in a low mobility state (¶ [0083]: Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge)).

Regarding claims 5 and 15, Sabouri-Sichani discloses 
wherein the one or more processors are to decode the SIB message when the UE is in a radio resource control (RRC)-idle mode or RRC-inactive mode (¶ [0212]: FIG. 13 shows a schematic diagram of signaling and decision sequences according to example embodiments with a considered UE being in RRC_idle/inactive mode; ¶ [0214]: In particular, at any state the UE has information about one or more RRM measurement relaxation mode(s) from the network (as part of SIB, RRC_release or RRC_configuration). This includes different relaxation modes/levels as well as corresponding conditions/triggers for each; ¶ [0221]: Under the assumption that the UE is in complete relaxed mode, i.e. the UE has relaxed RRM measurements for both neighbor cells' and serving/camping cell's after meeting the corresponding conditions, according to example embodiments, the UE will still make RSSI estimation based on its received signal(s) (PDSCH data in RRC_connected and PDCCH/control in RRC_idle/inactive).).

Regarding claims 6, 16, and 22, Sabouri-Sichani discloses 
wherein the SIB message (¶ [0214]: In particular, at any state the UE has information about one or more RRM measurement relaxation mode(s) from the network (as part of SIB, RRC_release or RRC_configuration). This includes different relaxation modes/levels as well as corresponding conditions/triggers for each) includes beam-specific information, the RRM measurements including beam-specific measurements, the one or more processors to implement multi-beam operation by performing beam selection or reselection based on the beam-specific measurements (¶ [0044]: For cell reselection in multi-beam operations, the measurement quantity is the linear average of the measurement quantity values of N beams (nrofSS-BlocksToAverage) above the threshold (absThreshSS-BlocksConsolidation); ¶ [0083]: [0083] 2. Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge) and may include the following aspects, but are not limited to:; [0086] c. Serving cell beam status (e.g. beam change, direction, beam specific link condition, etc.).

Regarding claims 8 and 17, Sabouri-Sichani discloses 
wherein the one or more processors are to trigger a relaxation of the RRM measurements by determining whether a highest beam measurement value does not change more than a threshold during a time period within a same transmission reception point (TRP) or other TRPs of the cell (¶ [0006]: The relaxation of RRM measurements can have several levels, such as, e.g., relaxing the inter-frequency and/or inter-RAT measurements only (RAT: radio access technology), relaxing inter- as well as intra-frequency neighbor cell measurements, and complete relaxation (including serving cell); ¶ [0044]: For cell reselection in multi-beam operations, the measurement quantity is the linear average of the measurement quantity values of N beams (nrofSS-BlocksToAverage) above the threshold (absThreshSS-BlocksConsolidation). If not a single beam is above the threshold, the UE considers the cell measurement quantity to be equal to a highest beam measurement quantity).

Regarding claim 25, Sabouri-Sichani discloses 
wherein the UE’s location in a cell of the RAN node corresponds to an indication as to whether the UE is at a cell edge of the cell, and the mobility state of the UE corresponds to an indication as to whether the UE is in a low mobility state ([0083]: Relaxed monitoring criteria under which the UE may relax RRM measurements can consider both low mobility and UE location in the cell (e.g. whether the UE is in cell-edge)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sabouri-Sichani et al. (US 2022/0338124) in view of 3GPP TS 36.304 v15.4.0 (2019-06).

Regarding claim 7, Sabouri-Sichani discloses all the subject matter of the claimed invention with the exception of wherein the one or more processors are to avoid determining whether the one or more conditions are satisfied in response to a determination that (Srxlev - SrxlevRef) > 0 when checking to set a reference Srxlev value of the RAN node, wherein Srxlev is a cell selection receive (RX) level value in decibels, and SrxlevRef is a reference Srxlev. 3GPP from the same or similar fields of endeavor discloses wherein the one or more processors are to avoid determining whether the one or more conditions are satisfied in response to a determination that (Srxlev - SrxlevRef) > 0” when checking to set a reference Srxlev value of the RAN node, wherein Srxlev is a cell selection receive (RX) level value in decibels, and SrxlevRef is a reference Srxlev (page 35 section 5.2.4.12.1 Relaxed monitoring criterion: The relaxed monitoring criterion is fulfilled when: - (SrxlevRef – Srxlev) < SSearchDeltaP Where: - Srxlev = current Srxlev value of the serving cell (dB). - SrxlevRef = reference Srxlev value of the serving cell (dB), set as follows: - After selecting or reselecting a new cell, or - If (Srxlev - SrxlevRef) > 0, or - If the relaxed monitoring criterion has not been met for TSearchDeltaP: - the UE shall set the value of SrxlevRef to the current Srxlev value of the serving cell; - TSearchDeltaP = 5 minutes, or the eDRX cycle length if eDRX is configured and the eDRX cycle length is longer than 5 minutes). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sabouri-Sichani by determining whether the relaxed monitoring criterion is fulfilled when (SrxlevRef – Srxlev) < SSearchDeltaP if (Srxlev - SrxlevRef) > 0 of 3GPP. The motivation would have been to facilitate the UE chooses not to perform intra-frequency or inter-frequency measurements when the relaxed monitoring criterion is fulfilled for a period of TSearchDeltaP (3GPP page 35 section 5.2.4.12.0).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabouri-Sichani et al. (US 2022/0338124) in view of Kaikkonen et al. (US 2022/0007293 having provisional application No. 62/755,003).

Regarding claim 9, Sabouri-Sichani discloses all the subject matter of the claimed invention with the exception of wherein the one or more processors are to configure the UE with scaling factors, and to apply the scaling factors to corresponding synchronization signal blocks (SSBs) to reduce a number of cell reselections by the UE. Kaikkonen from the same or similar fields of endeavor discloses wherein the one or more processors are to configure the UE with scaling factors, and to apply the scaling factors to corresponding synchronization signal blocks (SSBs) to reduce a number of cell reselections by the UE (provisional ¶ [00129]: As can be seen from FIG 11, scaling for the RRM measurement periods is applied by multiplying the right hand part of the T SSB measurement_period_intra equation with the scaling factor MSF (Measurement Scaling Factor)., where the value of MSF = 2 allows two times more relaxed scaling when applied, and a value of MSF = 2.5 means two and halftimes more relaxed scaling when applied, and so on). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sabouri-Sichani by scaling for the RRM measurement periods applied by multiplying the right hand part of the T SSB measurement_period_intra equation with the scaling factor MSF (Measurement Scaling Factor) of Kaikkonen. The motivation would have been to achieve energy saving by adapting RRM measurements when the mobility state of user equipment can be estimated or considered as low or stationary (Kaikkonen ¶ [0001]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sabouri-Sichani et al. (US 2022/0338124) in view of Thangarasa et al. (US 2021/0105719).

Regarding claim 10, Sabouri-Sichani discloses all the subject matter of the claimed invention with the exception of further including a radio front end module coupled to the RF circuitry interface. Thangarasa from the same or similar fields of endeavor discloses further including a radio front end module coupled to the RF circuitry interface (¶ [0022]: The method comprises determining, based on one or more criteria being satisfied, to enter a relaxed measurement mode after the period of time; Fig. 2, ¶ [0076]: the wireless network of FIG. 2 only depicts network 206, network nodes 260 and 260b, and wireless devices 210, 210b, and 210c; ¶ [0097]: interface 214 comprises radio front end circuitry 212 and antenna 211. Radio front end circuitry 212 comprise one or more filters 218 and amplifiers 216. Radio front end circuitry 214 is connected to antenna 211 and processing circuitry 220, and is configured to condition signals communicated between antenna 211 and processing circuitry 220. Radio front end circuitry 212 may be coupled to or a part of antenna 211; ¶ [0381]: SIB System Information Block). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sabouri-Sichani by implementing radio front end circuitry connected to antenna and processing circuitry in UE to receive signal information such as SIB from network node for relaxed measurement mode of Thangarasa. The motivation would have been to extend the radio range and strengthen the reliability of channels.

Regarding claim 11, Sabouri-Sichani discloses all the subject matter of the claimed invention with the exception of further including one or more antennas coupled to the front end module to receive the SIB message from the RAN node Thangarasa from the same or similar fields of endeavor discloses further including one or more antennas coupled to the front end module to receive the SIB message from the RAN node (¶ [0022]: The method comprises determining, based on one or more criteria being satisfied, to enter a relaxed measurement mode after the period of time; Fig. 2, ¶ [0076]: the wireless network of FIG. 2 only depicts network 206, network nodes 260 and 260b, and wireless devices 210, 210b, and 210c; ¶ [0097]: interface 214 comprises radio front end circuitry 212 and antenna 211. Radio front end circuitry 212 comprise one or more filters 218 and amplifiers 216. Radio front end circuitry 214 is connected to antenna 211 and processing circuitry 220, and is configured to condition signals communicated between antenna 211 and processing circuitry 220. Radio front end circuitry 212 may be coupled to or a part of antenna 211; ¶ [0381]: SIB System Information Block). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Sabouri-Sichani by implementing radio front end circuitry connected to antenna and processing circuitry in UE to receive signal information such as SIB from network node for relaxed measurement mode of Thangarasa. The motivation would have been to extend the radio range and strengthen the reliability of channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
	Hwang et al. (US 2022/0295318) discloses “the UE may camp on a new cell (Cell 2) from an idle or inactive state in operation 1j-35, and when a serving cell power threshold to define a relaxed measurement state is broadcast from the new cell via SIB2 1j-40, and the UE supports the relaxed measurement state, the UE may determine its measurement state as the relaxed measurement state, based on the serving cell power threshold, a mobility state estimation value, and relative priority of a camping frequency, and may transition to the relaxed measurement state” (¶ [0222]).
	He et al. (US 2019/0254110) discloses “parameters related to additional criteria for RRM measurements, e.g., SSearchDeltaP, where SSearchDeltaP is a parameter related to relaxed RRM mode for neighbor cell detection and measurements that are applied. When (SrxlevRef−Srxlev)<SSearchDeltaP, where SrxlevRef is a reference Srxlev, a relaxed RRM measurement mode is applied” (¶ [0401]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466